OPINION ON PETITION TO REHEAR.
Wilkes, J.
In these consolidated causes, a petition to rehear is presented, based upon the contention that the pleadings are not broad enough to justify and warrant the relief granted by the Court to the city. This insistence was made upon the original hearing, and duly considered by the Court, but not referred to in the written opinion because of its great length, and because the , position taken was deemed by the Court not sustained, and of only secondary importance. We can only give a short resume of the pleadings to show that the questions decided were involved in the pleadings. That they were so considered, is apparent from the fact that the contest was fully made along the lines of variance indicated, as well as along the lines of forfeiture because of failure to build within certain *54dates, ' which it is now insisted was really the only question properly involved.
The original bill of the Citizens’ Railway Company sets out the charter routes and the ordinance routes in detail, and avers distinctly its right to build along all of said routes. ■ Copies of the ordinance and a map of the city are filed, which present the variance between the routes, and the prayer is that the Chief of Police and Board of Public Works be enjoined from interfering with the railway company in the construction of its lines on any of the streets set out in the ordinances. It is true the Board of Mayor and Aldermen were not made parties originally to this bill, but the Chief of Police and Board of Public Works were made parties and represented the city government. The injunction against them, which was granted, operated as an injunction against the city government.
The answer filed by the Chief of Police and Board of Public Works presents squarely the contention that the railway company had no rights upon any street, when the joint' authority of the charter and ordinance were not given and did not conform the one to the other, besides setting up the matter of forfeiture by failing to build in time.
The city made itself a formal party to this litigation to defend the same, and the different bills were consolidated, and, in the original and amended bill of the city, it was averred that the railway company had no rights over the streets by the ordi*55nances of August 20 and November 25, 1895; and it was further averred that the railway company could occupy no streets not covered by its charter, and that parts of the streets were not covered by the charter, and the prayer is that the railway company be enjoined from doing any work whatever upon the streets until further order of the Court, and under ordinances to be thereafter passed by the city. The question was then fully presented to this Court upon both the lines — that is, of variance between routes and forfeiture by failing to build — and the entire matter was treated in issue, and was in issue, under the pleadings, and fully debated, contested, and considered. This Court did not deem it necessary to consider the question of forfeiture, as that of variance was necessarily fatal to the railway company.
It is also again urged upon the Court that the rights of the Citizens’ Railway Company upon the Gay Street line and the Central Avenue line should be recognized. These lines were specially considered upon the original hearing, and specially written upon, showing the grounds upon which the Court held the grants invalid upon those lines, and we can add nothing to what has already been said as to , them. The defects in these lines were pointed out to be not alone deviations between the charter and ordinances, but also differences in termini as fixed by the • charter and ordinances.
The petition to rehear is dismissed.